DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhusudhana et al. (US Patent No. 7,136,489) in view of Roth (US PGPUB No. 2014/0380402).

As per claim 1, Madhusudhana teaches a computer-implemented method, comprising: obtaining a request to modify a policy, wherein the request indicates a modification to a current state of the policy (Col. 4, lines 42-45, organization or stakeholders may initiate modification or deletion of policy if desired); obtaining a first number of approvals from a second number of entities of a set of entities authorized to approve modifications to the policy, wherein the first number of approvals is obtained as a result of at least one notification (Col. 6, lines 1-4, quorum of stakeholders sign and approve policy modification); and transmitting an instruction to a policy management service to process the request as a result of obtaining the first number of approvals to implement the modified policy (Col. 6, lines 5-7, MAZS manager has power to modify after certain threshold of results returned of policy signatures).
Madhusudhana does not explicitly teach determining a description of the request based at least in part on the modification to the current state of the policy; and a see id.
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Madhusudhana with the teachings of Roth, determining a description of the request based at least in part on the modification to the current state of the policy, to ensure that the stakeholders are fully informed of potential modifications to a relevant policy.

As per claim 2, the combination of Madhusudhana and Roth teaches the computer-implemented method of claim 1, wherein transmitting the instruction to the policy management service is contingent on obtaining the first number of approvals from the second number of entities authorized to approve modifications to the policy, wherein the first number is less than the second number (Madhusudhana; Abstract, getting a quorum number of approvals, i.e. a threshold number of required approvals out of the total number possible approvals).

As per claim 3, the combination of Madhusudhana and Roth teaches the computer-implemented method of claim 1, wherein the set of entities authorized to approve modifications to the policy is different from a second entity responsible for the modification to the policy (Madhusudhana; Abstract, stakeholders vote on modifications – policy store and MAZS handles policy addition, removal and modification).

As per claim 4, the combination of Madhusudhana and Roth teaches the computer-implemented method of claim 1, wherein each approval of the first number of approvals is obtained from a different entity of the set of entities (Abstract, one or more shares can be allocated to a single stakeholder meaning that one share per stakeholder is one embodiment of Madhusudhana).

As per claim 5, the combination of Madhusudhana and Roth teaches the computer-implemented method of claim 1, wherein the description comprises a set of application programming interface calls to modify the policy (Roth; [0035], request for a policy change is “described” as API calls).

As per claim 6, the combination of Madhusudhana and Roth teaches the computer-implemented method of claim 1, wherein the policy and the description are included in the at least one notification that is provided to the second number of entities of the set of entities for approval (Roth; [0035], request for a policy change is “described” as API calls which would be combined with the notification system also taught in Roth which would forward these API calls to notify the appropriate users of the potential policy change see [0036], such a combination would be motivated by ease of conveying the exact steps that would take place with respect to the policy store).

As per claim 7, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 8, the combination of Madhusudhana and Roth teaches the system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to store, in a repository, a current state of the policy prior to the modification to the policy (Madhusudhana; Col. 4, lines 1-10, system stores in a policy store the state of the policy prior the policy modification – then if a policy modification request is received that will be processed) see also (Madhusudhana; Col. 5 line 63 – Col. 6 line 5, approved policy is stored after quorum reached and then a policy modification can be made after which may also require a quorum approval).

As per claim 9, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 10, the combination of Madhusudhana and Roth teaches the system of claim 7, wherein the instruction is an application programming interface call configured to cause a policy management service to enforce the modification (Roth; [0017], API call which triggers policy enforcement with possible delay parameter).

As per claim 11, the combination of Madhusudhana and Roth teaches the system of claim 10, wherein the memory further includes instructions that, when executed by the one or more processors, cause the system to serialize the modification into a structured format suitable for enforcement by the policy management service (Roth; [0042], encoding policies into statements with various formats and languages).

As per claim 12, the combination of Madhusudhana and Roth teaches the system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to obtain, from the second 

As per claim 14, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lockett et al. (US PGPUB No. 2014/0380425), Wu (US PGPUB No. 2008/0027792) and Uziel et al. (US PGPUB No. 2013/0340035) disclose policy modification with various forms of approval.  Baldwin et al. ("Using Modelling and Simulation for Policy Decision Support in Identity Management", doi: 10.1109/POLICY.2009.16, 2009, pp. 17-24) discloses using policy simulation and modelling to make policy decisions by stakeholders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        April 2, 2021